Citation Nr: 0940438	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1944 to April 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In September 2009, the Veteran testified at a video 
conference hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing has been reviewed and 
is associated with the claims file.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
bilateral hearing loss is a result of exposure to acoustic 
trauma during active military service.    

2.  The competent evidence of record does not show that the 
Veteran's claimed tinnitus is a result of exposure to 
acoustic trauma during active military service.   


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d), 3.307, 
3.309 (2009).

2.	Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d) 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In May 2006 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims.  The May 2006 VCAA 
notice letter also addressed the elements of degree of 
disability and effective date.    

The Board further notes that the Veteran was provided with a 
copy of the July 2003 rating decision, the December 2004 
statement of the case (SOC), and the January 2006 and May 
2009 supplemental statements of the case (SSOC), which 
cumulatively included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in April 
2003, obtained the Veteran's VA treatment records, and 
associated the Veteran's service treatment records (STRs) and 
hearing transcript with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, such as sensorineural 
hearing loss, to a degree of ten percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  The United States Court of 
Appeals for Veterans Claims has held that Congress's use of 
the term "service connection" in section 1154(b) simply 
refers "to proof of incurrence or aggravation of that 
disease or injury in service, rather than to the legal 
standard for entitlement to payments for disability."  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, section 
1154(b) relaxes the evidentiary requirements in that the 
Veteran's "'lay or other evidence' [should] be accepted as 
sufficient proof of service incurrence or aggravation unless 
there is 'clear and convincing evidence' that the disease or 
injury was not incurred or aggravated in service or during an 
applicable presumption period."  Id. at 508 (emphasis in 
original).  The Board notes that the Veteran's military 
records indicate that he is in receipt of the combat 
infantryman badge, and the presumptions afforded combat 
veterans are applicable to his claims.      

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.    
38 C.F.R. § 3.385 (2009). VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
   
Analysis

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss and tinnitus.  The Veteran asserts that he was 
exposed to loud noises from German artillery when his armored 
column was pinned down in Munich during World War Two.  The 
Veteran described the combination of noise and explosions as 
terrifying and loud.

The Board initially notes that since the Veteran is 
considered a combat veteran, his exposure to acoustic trauma 
is conceded.  Nevertheless, the Veteran offered his own 
credible testimony, a buddy statement from a fellow 
serviceman, and several published accounts verifying his 
exposure to acoustic trauma.  Thus, the Board finds that 
there is not clear and convincing evidence that the Veteran 
was not exposed to acoustic trauma in service.  Rather, the 
evidence strongly supports his exposure to such acoustic 
trauma.  Therefore, even though his service treatment records 
are silent for any complaints of hearing loss or tinnitus and 
his hearing was found normal on his discharge examination, 
the Board accepts that the Veteran was exposed to acoustic 
trauma during his active military service.     

The medical evidence of record clearly shows the Veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulations.  See 38 C.F.R. § 3.385 (2009).  
Indeed, the Veteran exhibited pure tone thresholds in 
decibels (dB) of 15 dB at 500 Hertz (Hz), 25 dB at 1000 Hz, 
50 dB at 2000 Hz, 65 dB at 3000 Hz, and 70 dB at 4000 Hz for 
the right ear and 10 dB at 500 Hz, 15 dB at 1000 Hz, 50 dB at 
2000 Hz, 50 dB at 3000 Hz, and 65 dB at 4000 Hz for the left 
ear with speech recognition scores of 84 percent for the 
right ear and 92 percent for the left ear at the April 2003 
VA audiological examination.  The examining audiologist 
diagnosed the Veteran with moderate sensorineural hearing 
loss bilaterally.  Furthermore, the audiologist opined that 
it is not likely that the Veteran's hearing loss was a result 
of any activity during military service because the Veteran's 
separation examination showed normal hearing bilaterally and 
the Veteran was unable to remember any incident in which he 
incurred a hearing loss.

The audiologist also implied that the Veteran currently 
suffers from bilateral tinnitus.  The audiologist reported 
the Veteran's complaint that he had a constant, ringing 
tinnitus bilaterally that was very faint and began within 10 
years of the examination.  Nevertheless, in the audiologist's 
opinion, the Veteran's tinnitus is not likely a result of any 
activity in service because its onset was 10 years prior to 
the April 2003 examination and he separated from service in 
1946.  

Several months prior to his compensation and pension 
examination, in September 2002, the Veteran received 
treatment at the Ann Arbor VA medical center.  This 
audiologist found that the Veteran had normal hearing at 250 
and 500 Hz with mild sloping to severe sensorineural hearing 
loss at 1000 to 8000 Hz.  In the left ear, the audiologist 
found the Veteran's hearing was normal up to 1000 Hz with a 
severe loss at 2000 to 8000 Hz.  Additionally, the Veteran's 
speech recognition scores were 80 percent in both ears.  The 
audiologist stated that the Veteran denied tinnitus and found 
that it is likely that his hearing loss was due to military 
noise exposure.    

Therefore, the Board notes that an in-service injury is 
conceded and the competent evidence of record establishes 
that the Veteran has a current bilateral hearing loss 
disability and tinnitus.  Moreover, the evidence is in 
equipoise regarding whether the Veteran's current bilateral 
hearing loss is at least as likely as not related to his 
period of active military service.  Under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  Resolving reasonable doubt in 
the Veteran's favor, the Board finds that service connection 
is warranted for the Veteran's bilateral hearing loss 
disability.

However, the only competent medical opinion of record stated 
that it was not likely that the Veteran's tinnitus was 
related to his period of active military service.  Thus, the 
Board finds that the evidence convincingly weighs against the 
Veteran's claim of entitlement to service connection for 
tinnitus, and service connection is not warranted for that 
claim.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

 
ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is granted.

2.  Entitlement to service connection for tinnitus is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


